Per Curiam.  Indictment : Presumption. The indictment recites simply that it was found in the Lincoln Circuit Court, at the August term, 1888, by the grand jury of Lincoln County, without specifying in which of the two districts of the county it was found. Without referring to the record entries to ascertain where the court •sat which empaneled the grand jury, it appears from the term at which the indictment was found, and date of the Clerk’s indorsement upon it, when it was received from the grand jury, that it was returned at a time when the Star City District of the court alone could legally be in session. It will therefore be presumed from the indictment itself, that it was returned by a grand jury legally empaneled in that district. See Cornelius v. State, 12 Ark., 799. The proof shows that the offense was committed in that district; the defendant was tried and convicted there; there is no other point made in the case, and the judgment will be affirmed.